Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00234-CR

                                    Amelia M. ESQUIVEL,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR8571
                        Honorable Raymond Angelini, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the motion to dismiss appeal filed on
May 3, 2013 is MOOT. The motion to dismiss appeal filed on May 6, 2013 is GRANTED, and
this appeal is DISMISSED.

       SIGNED May 15, 2013.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice